Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 3,
2022.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00222-CV


                      JARED LUKE BARGAS, Appellant

                                        V.

               KATHERINE MERCEDES BARGAS, Appellee

                     On Appeal from the 507th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-20243


                          MEMORANDUM OPINION

      This is an appeal from an order signed December 20, 2021. On April 19,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.